Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2019 is in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: identification component for, first acquisition component for, second acquisition component for, provision component for, search component for, notification component for, determination component for, in claims 1-6, and identification component for, provision component for, search component for, notification component for, determination component for, settlement processing component, in claims 14-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: i.e. Applicant’s Specification describes the various processing units as functional elements/modules – ‘The processor…controls each unit to implement various functions’.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6  and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim limitations “identification component for”, “first acquisition component for”, “second acquisition component for”, “provision component for”, “search component for”, “notification component for”, “determination component for”, “settlement processing component for”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The Specification is devoid of adequate structure to perform the claimed function. In particular, the Specification describes the claimed processing components as being controlled by a processor – i.e. the components represent functional modules/elements. There is no disclosure of any particular 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure associated with the various “component for” elements of claims 1-6 and 14-20. The Specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that an inventor has possession of the claimed invention.  


Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                The claimed invention recites the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Some of the relevant claimed limitations include identifying a purchaser who visits a store, acquiring order information on a commodity ordered by the purchaser, acquiring purchase information on a commodity purchased by the purchaser at the store, providing a service when a conclusion condition of the service is satisfied from the order information and the purchase information. The claimed invention also recites the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: identifying a purchaser who visits a store/acquire order information on a commodity ordered by the purchaser/acquiring purchase information on a commodity purchased by the purchaser at the store/providing a service when a conclusion condition of the service is satisfied. These claimed limitations, under their broadest reasonable interpretation, cover performance in the mind but for the recitation of generic computing elements (see below), and thus are still in the mental process category. 

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of an identification/first acquisition/second acquisition/provision component represent functional modules/elements – i.e. the Specification describes the computing units as being controlled by “the processor”.  The additional elements do not, alone, or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 7 and 14 are directed to a method and system that recite similar limitations to the claimed limitations of Claim 1, and recite the same abstract idea as Claim 1. Claims 7 and 14 perform the method of claim 1 using only generic components of a networked computer system. Therefore, claims 7 and 14 are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
Dependent claims 2-6, 8-13, 15-20 further include the additional limitations of an information terminal, a network, servers, which represent generic computing elements and are recited at a high 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 12-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Salmon et al. (20150088633).
As per Claims 1, 7, Salmon discloses a device and method comprising:
an identification component for identifying a purchaser who visits a store;   (the component represents a functional element that performs the claimed limitation. at least: para 48 , 255)
a first acquisition component for acquiring order information on a commodity ordered by the purchaser;  (the components represent functional elements that perform the claimed limitations. at least: abstract – shopper transaction, para 46-47 – shopper transactions)

a provision component for providing a service when a conclusion condition of the service is satisfied from the order information acquired by the first acquisition component and the purchase information acquired by the second acquisition component.  (the components represent functional elements that perform the claimed limitations. Providing a reward/offer when the service condition is satisfied from the order/purchase information: at least: abstract, para 109, para 47, para 49)
As per Claims 2, 15, Salmon discloses:
a search component for searching for a commodity satisfying the condition of the service from the order information acquired by the first acquisition component; (the component represents a functional element that performs the claimed limitation. at least: para 47, 50, 56, 60)
a notification component for notifying information relating to the commodity detected by the search component.     (the component represents a functional element that performs the claimed limitation. at least para 30, fig15 and associated text, para 79)
As per Claim 8, Salmon discloses:
searching for a commodity satisfying the condition of the service from the order information acquired; (the component represents a functional element that performs the claimed limitation. at least: para 47, 50, 56, 60)
notifying information relating to the commodity detected by searching.     (the component represents a functional element that performs the claimed limitation. at least para 30, fig15 and associated text, para 79)


As per Claims 3, 16, Salmon discloses:
the notification component notifies an information terminal used by the purchaser in the store.  (at least para 327, 350)
As per Claim 9, Salmon discloses:
notifying an information terminal used by the purchaser in the store.  (at least para 327, 350)
As per Claims 4, 17, Salmon discloses:
a determination component for determining whether or not  to provide the service based on a price of the commodity when the purchaser orders the commodity  (the component represents a functional element that performs the claimed limitation. at least para 286, 304, para 296)
the provision component provides the service when the condition of the service is satisfied and the determination component determines to provide the service.   (Providing a reward/offer when the service condition is satisfied from the order/purchase information: at least: abstract, para 109, para 47, para 49)
As per Claim 10, Salmon discloses:
determining whether or not  to provide the service based on a price of the commodity when the purchaser orders the commodity  (the component represents a functional element that performs the claimed limitation. at least para 286, 304, para 296)
providing the service when the condition of the service is satisfied and determining to provide the service.   (Providing a reward/offer when the service condition is satisfied from the order/purchase information: at least: abstract, para 109, para 47, para 49)
As per Claim 6, Salmon discloses:
the first acquisition component and the second acquisition component are connected via a network. (system components are connected via a network – at least: para 82, fig27 and associated text, para 405)
As per Claim 12, Salmon discloses:
performing settlement processing.  (at least: para 51, 80)
As per Claim 19, Salmon discloses:
a settlement processing component.  (at least: para 51, 80)
As per Claim 13, Salmon discloses:
detecting online registration prior to acquiring order information.  (at least: para 55 - 56)
As per Claim 14, Salmon discloses:
an identification component for identifying a purchaser who visits a real store;   (the component represents a functional element that performs the claimed limitation. at least: para 55 – transaction terminal of the merchant, para 148 – consumer account used on the transaction terminal to initiate the payment transaction; para 402-403)
a virtual store server comprising a first acquisition component for acquiring order information on a commodity ordered by the purchaser;  (the component represents a functional component that performs the claimed limitation. A virtual store server represents, in its broadest reasonable interpretation, a server that does not reside within the merchant/retailer. web server that performs the claimed limitation – at least para 328)
a real store server comprising a second acquisition component for acquiring purchase information on a commodity purchased by the purchaser at the store;    (the component represents a functional element that performs the claimed limitation. A real store server represents, in its broadest reasonable interpretation, a server that resides within the merchant/retailer. at least para 402-403.)
a provision component for providing a service when a conclusion condition of the service is satisfied from the order information acquired by the first acquisition component and the purchase information acquired by the second acquisition component.  (the components represent functional 
a network connecting the virtual store server and the real store server.  ( at least para 82, fig27 and associated text, para 84, para 104)
As per Claim 20, Salmon discloses:
the network connecting the virtual store server and the real store server is a wired network is a wireless network.  ( at least para 82, fig27 and associated text, para 84, para 104, para 405, para 439)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable in view of Salmon et al. (20150088633) in further view of Hull et al. (7228285).
As per Claims 5, 11, 18, Salmon teaches providing offers/rewards associated with products/items, but fails to teach the claimed limitation. However, Hull teaches:
the service comprises a collective discount service that offers a discount when a combination of a first commodity and a second commodity is established.  (at least: abstract)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
4/9/2021